COLEMAN, J. —
The appellee sued in ejectment. The precise question involved arose in the case of Bolling, Admr. v. Smith, 108 Ala. 411, and it was there held that ‘ ‘where under an order of sale of lands of his intestate, grahted hy the probate court upon his petition, the administrator becomes the purchaser, the heirs are entitled to notice of the proceedings after the sale, and if this notice is not shown to have been given, a deed executed under the proceedings will be held void on collateral attack.” The object of the present appeal is to have this conclusion reconsidered. The principle of law upon which the decision rests has been so long established by the decisions of this court, that it has become a rule of property, and notwithstanding the very forcible argument of appellants’ counsel, we are of opinion, that upon principle as well as the doctrine of stare decisis the rule should stand. See the following additional authorities: Bogart v. Bell, 112 Ala. 412; Dugger v. Tayloe, 60 Ala. 504; Anderson v. Bradley, 66 Ala. 263 ; Ligon v. Ligon, 84 Ala. 555. Whenever the administrator can show in such a case that, in fact, he has paid the purchase money, the chancery court has ample power to apply the doctrine of equitable estoppel and protect him from all injury. If he has not paid the purchase money, he is not in equity and good conscience entitled to the lands.
Affirmed.